           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT DESHIELDS,             :
        Plaintiff             :
                              :             No. 1:18-cv-1709
         v.                   :
                              :             (Judge Rambo)
DR. MICHAEL                   :
MOCLOCK, et al.,              :
         Defendants           :
                            ORDER

    AND NOW, on this 29th day of August 2019, in accordance with the

accompanying Memorandum, IT IS ORDERED THAT:

    1.   Defendant Merritt-Scully’s motion for summary judgment (Doc. No.
         19) is GRANTED;

    2.   The Clerk of Court is DIRECTED to enter judgment in favor of
         Defendant Karen Merritt-Scully and against Plaintiff Robert
         DeShields; and

    3.   The Clerk of Court is DIRECTED to CLOSE the above-captioned
         case.

                                      S/SYLVIA H. RAMBO
                                      United States District Judge
